772 N.W.2d 399 (2009)
In re Walter D. BALENGER.
Walter D. Balenger, Deceased, Harry Balenger, Mike Balenger, Greg Balenger, Debbie Vargo, Anna Nickell, Scott Balenger, and Tricia Balenger, Appellees,
v.
Wendy Balenger, Personal Representative of the Estate of Walter D. Balenger, Deceased, Appellant.
Docket No. 139188. COA No. 284438.
Supreme Court of Michigan.
September 28, 2009.

Order
On order of the Court, the application for leave to appeal the May 21, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.